Citation Nr: 0422248	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-17 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than November 3, 
1994 for service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from November 1970 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003) (regulations promulgated to implement the statutory 
changes).  Among other things, the VCAA enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  

Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

The veteran perfected an appeal of the RO's November 1994 
rating decision that denied service connection for PTSD.  In 
the December 2001 rating decision on appeal, the RO granted 
service connection for PTSD and awarded an initial 
50 percent disability rating, both effective from November 3, 
1994.  The veteran then perfected an appeal of both of those 
determinations.   

VA's Office of General Counsel (GC) has held that, if, in 
response to notice of a decision on a claim for which VA has 
already provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., effective date, increased rating 
after an initial award of service connection, VA is not 
required to provide 38 U.S.C.A. § 5103(a) notice with respect 
to that new issue.  VAOPGCPREC 8-2003.  However, review of 
the claims folder fails to reveal any 38 U.S.C.A. § 5103(a) 
notice to the veteran on the underlying service connection 
claim.  Therefore, pursuant to the GC opinion, discussed 
above, VA is not exempted from providing the veteran with 
38 U.S.C.A. § 5103(a) notice for either "downstream" issue 
currently on appeal.  Accordingly, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
Specifically, VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  The duty to assist includes the 
responsibility to obtain and consider any relevant records 
from the SSA.  Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

In this case, the record shows that the veteran has been 
unemployed for years, with intermittent, brief periods of 
employment.  During the June 1986 VA examination, the veteran 
related that he supported his family with Social Security.  
There is no indication that the RO has attempted to secure 
records, if any exist, from the Social Security 
Administration (SSA).  On remand, the RO should take steps to 
do so, as provided by law and regulation.  

Finally, the duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The Board notes that the 
veteran's last VA examination was conducted in January 2001.  
Review of the examination request and report shows that the 
examination was solicited primarily to determine whether the 
veteran had PTSD as a result of a verified stressor.  
Although symptoms are discussed, the examination does not 
adequately address the current level of disability and its 
impact of the veteran's social and occupational functioning.  
See generally 38 C.F.R. § 4.2.  Accordingly, the RO should 
obtain a new examination that includes the necessary 
information.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for an initial 
disability rating greater than 50 percent 
for PTSD and for an effective date 
earlier than November 3, 1994 for service 
connection for PTSD, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on the 
his behalf.  The notice should comply 
with 38 U.S.C.A. § 5103(a) and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should attempt to obtain the 
veteran's records from the SSA, 
requesting copies of any disability 
determinations and associated medical 
records.  Attempts to secure this 
evidence must be documented and 
associated with the claims folder, along 
with any response received.    

3.  The RO should arrange for the veteran 
to be scheduled for a VA psychiatric 
examination to assess the current nature 
and severity of his service-connected 
PTSD.  All indicated tests and studies 
should be performed as deemed necessary 
by the examiner.  The claims folder must 
be made available to the examiner for 
review for the examination and the claims 
folder must state whether such review was 
accomplished.  The examination report 
should include a complete discussion as 
to the veteran's social and occupational 
history, subjective complaints, findings 
on mental status examination, and a 
multi-axial diagnosis, including Global 
Assessment of Functioning score.  The 
examiner is specifically asked to comment 
on the effect of the veteran's PTSD on 
social and occupational functioning.    

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


